In a child protective proceeding pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an order of disposition of the Family Court, Queens County (Salinitro, J.), dated August 5, 2004, as, upon a fact-finding order of the same court dated March 31, 2004, made after a hearing, finding that he neglected the subject child, released the child to the custody of the mother for a period of 12 months, and thereafter to his custody and that of the mother under the supervision of a child protective agency, social services official, or duly authorized agency, and granted an order of protection, inter alia, directing him to stay away from the subject child for a period of 12 months. The appeal from the order of disposition brings up for review the fact-finding order.
Ordered that the appeal from so much of the order of disposition as granted an order of protection is dismissed as academic, without costs or disbursements, as the order of protection has expired (see Matter of Matthew C., 300 AD2d 394 [2002]; Matter of Joey T., 185 AD2d 851 [1992]); and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
Contrary to the father’s contention, the testimony adduced at *473the fact-finding hearing was sufficient to establish by a preponderance of the evidence that he exercised inadequate guardianship (see Matter of Alan B., 267 AD2d 306 [1999]), and neglected the child by virtue of his abuse of marijuana, which placed the physical, mental, and emotional condition of the child in imminent danger of becoming impaired (see Family Ct Act § 1012 [f] [i] [B]; § 1046 [a] [iii]; Matter of Sade W. 2001, 286 AD2d 770 [2001]; Matter of Shyasia L., 286 AD2d 391, 391-392 [2001]; Matter of Krewsean S., 273 AD2d 393, 394 [2000]; Matter of Commissioner of Social Servs. v Margaret D., 221 AD2d 439 [1995]). Schmidt, J.P., S. Miller, Santucci and Spolzino, JJ., concur.